MORRISON, Judge.
The offense is possession of whiskey and gin in a dry area for the purpose of sale; the penalty, a fine of $750.00 and sixty days in jail.
The record reveals that appellant was tried on December 15, 1950, which was during the December term of the county court of Scurry County which had begun on December 6, 1950, and ended on December 31, 1950. He was granted 60 days after the expiration of the term to file bills of exception and statement of facts by order of the court.
The statement of facts herein shows to have been filed on April 25, 1951, and therefore cannot be considered. The bills of exception were likewise filed too late.
Nothing being presented for review, the judgment of the trial court is affirmed.